Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in further view of US Patent 5,082,388 (Lauterbach). 
With respect to claim 1, Wantland shows a shelf assembly (156, Fig.6) for a domestic cooling device, comprising: a receiving plate (250, Fig.6) having a front plate edge (252), a rear plate edge (254) and two lateral plate edges (256); and a holding strut (260, Fig.6) on at least one of the lateral plate edges for supporting the receiving plate, wherein the holding strut (260) has in the region of a rear strut end at least one hook structure (276, Fig.9) for fitting the holding strut into a mounting opening (293, Fig.8) formed in a front side of a carrying structure (150) and, at a distance beneath the hook structure, forms a first support structure (vertical portion immediately above 288, Fig.9) for support on a front side, facing the strut, of the carrying structure (Fig.8); wherein the first support structure is formed by a plane abutment surface which is substantially perpendicular to a plate plane of the receiving plate and which forms the rear strut end in this region (Fig.5). With respect to claim 1, Wantland doesn’t show a resiliently deflectable second support structure. Lauterbach shows wherein the holding strut (16), in the region of the rear strut end, at a distance above the first support structure (first support structure being rear surface of strut 16 behind the hook 28 that abuts the front side of post 10 , Fig.2, Fig.5), provides a resiliently deflectable second support structure (34, Fig.2, Col.3 lines 27-28) for support on the front side, facing the strut, of the carrying structure (10); wherein the second support structure (34, Fig.2) when viewed in a section perpendicular to the plate plane of the receiving plate and running parallel to the lateral plate edges has an elongate spring limb (at 38, Fig.3) extending at a sloping angle to a plate normal of the receiving plate, which spring limb forms with a free limb end a support foot (at 42, Fig.3) for lying against the front side of the carrying structure (Fig.4).  It would have been obvious to one having ordinary skill in the art to include a resiliently deflectable second support structure above the first support structure of Wantland, such as shown by Lauterbach, in order to further lock the strut in place and prevent accidental separation.
With respect to claim 2, the combination (Lauterbach) shows wherein the second support structure (34) is arranged between the hook structure (26) and the first support structure (surface that’s behind hook 28 that abuts the front of the rail 30, Fig.5).  
With respect to claim 3, the combination doesn’t explicitly teach the second support structure is closer to the hook structure than to the first support structure. However placing the second support structure closer to the hook structure than the first support structure is a mere change in size of an object. It would have been an obvious matter of design choice to size the second support structure/hook structure such that the second support structure closer to the hook structure than the first support structure, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.   
With respect to claim 4, the combination (Lauterbach) shows wherein the second support structure (34) is resiliently deflectable in a plane which is substantially perpendicular to the plate plane of the receiving plate and runs parallel to the lateral plate edges (Fig.3, Fig.4).  
With respect to claim 5, the combination (Lauterbach) shows wherein the holding strut (16) has a strut body extending along the lateral plate edge, and wherein the hook structure (34), the first support structure (26) and the second support structure (surface behind 28) are integral parts of the strut body (Fig.2).  
With respect to claim 9, the combination (Wantland) shows further comprising a cover strip (252), arranged at the front plate edge of the receiving plate and extending substantially over the entire length of the front plate edge, as a carrier of at least one electrical consumer (LED lights at 258), wherein the holding strut (260) is located in an electric circuit (via wires 275, 291) which leads to the electrical consumer.  
With respect to claim 10, the combination (Wantland) shows a storage arrangement for items of everyday life or household items, the storage arrangement comprising: a carrying structure (150, Fig.6) having a plurality of mounting openings arranged at a mutual distance one above the other; and a shelf assembly (156, Fig.6) as claimed in claim 1 (as modified by Lauterbach), wherein in the case of the fitting of the hook structure (276, Fig.9 Wantland/26, Lauterbach) of the holding strut of the shelf assembly into a mounting opening (293, Fig.8/30, Fig.5) above a lowermost of the mounting openings, the hook structure (26, Fig.2, Lauterbach) and the second support structure are supported on opposite wall sides of a first wall portion (Fig.5, Lauterbach), located between the mounting opening (30) and a next lower mounting opening (32, Fig.5), of the carrying structure, and the first support structure (abutment behind 28, Lauterbach) is supported on a second wall portion, located beneath the next lower mounting opening (32), of the carrying structure (Fig.5, Lauterbach).  
3.	Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in view US Patent 5,082,388 (Lauterbach)  in further view of US 2014/0376213 A1 (Miedema).
With respect to claim 7, the combination (Wantland) shows at the hook structure (276) and at the second support structure forms contact points (274, 290,  Fig.8, Fig.9) that are locally freed of the surface coating for the electrical contacting of the carrying structure (150, Fig.8).  With respect to claim 7, the combination doesn’t explicitly teach the strut body is manufactured from a surface-coating metal material. Miedema teaches the strut body (4/104, Fig.2/Fig.15) manufactured from a surface-coated metal material (section 0024) and at the hook structure and at the second support structure, forms contact points (152, Fig.16b) that are locally freed of the surface coating for the electrical contacting of the carrying structure (sections 0024, 0035 “if brackets 104 are coated or insulated, they can have exposed conductive areas at the point of connection 152 to rails 150”). It would have been obvious to one having ordinary skill in the art to make the strut from surface-coating metal and expose/free the contact points of the surface coating, such as taught by Miedema, in order to provide a sturdy material as a support and protect the strut from corrosion and provide aesthetically pleasing outside appearance. 
	With respect to claim 8, the combination teaches wherein the strut body is in the form of a flat body (Wantland and Lauterbach) and is produced by cutting or stamping a strut preform from sheet-metal material.
	With respect to claim 15, the combination teaches the recited limitation as discussed above in claim 1 and 7.
4.	Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in further view of US Patent 6,402,106 B1 (Padiak) in further view of CA2440589 C (CA ‘589).
With respect to claim 11, Wantland shows a holding strut (260, Fig.6) for supporting a receiving plate (250), the holding strut comprising: a strut body in the form of a flat body having a strut form which - when viewed in a plan view of a flat side of the flat body - tapers from a first strut end (266) to an opposite second strut end (264, Fig.6), wherein the strut body has in the region of its first strut end a hook structure (276, Fig.9) for the fitting of the holding strut into a mounting opening (293) of a carrying structure (150, Fg.8) and, at a distance from the hook structure, forms a first support structure (vertical wall immediately above 288, Fig.9) for support on a front side, facing the strut, of the carrying structure (150). With respect to claim 11, Wantland doesn’t show a resiliently deflectable second support structure. Padiak shows wherein the strut body provides in the region of the first strut end a resiliently deflectable second support structure (44, Fig.1) for support on the front side, facing the strut (72. 74 are supported on the front side 80 of carrying structure 12), of the carrying structure (12), wherein the second support structure (44) is arranged offset with respect to the first support structure (46, Fig.1) in the direction towards the hook structure (52).  It would have been obvious to one having ordinary skill in the art to include a resiliently deflectable second support structure above the first support structure of Wantland, such as shown by Padiak, in order to further lock the strut in place and prevent it from shaking when inserted into the openings. With respect to claim 11, the combination doesn’t explicitly teach the strut body is manufactured from a surface-coating metal material. CA ‘589 teaches the strut body (9, Fig. 18, pg.11 line 17-18) manufactured from a surface-coated metal material.  It would have been obvious to one having ordinary skill in the art to make the strut from surface-coating metal, such as taught by CA ‘589, in order to provide a sturdy material as a support and protect the strut from corrosion and provide aesthetically pleasing outside appearance. With respect to claim 11, the combination teaches the strut body forms at the second support structure (Padiak 44), a contact point (72/74) that is locally freed of the surface coating. However the combination doesn’t teach the second support structure has contact point for electrical contacting of the carrying structure. Wantland shows the hook structure (276) having a contact point (274, Fig.9) for electrical contacting of the carrying structure. It would have been obvious to provide the second support structure with a contact point for the electrical contacting of the carrying structure, as shown by the hook structure of Wantland, in order to further provide multiple contact points for transferring electricity and further it has been held that mere duplication of parts of a device involves only routine skill in the art.
With respect to claim 13, the combination (Wantland) shows wherein the contact point (at 274, Fig.8) is formed at the hook structure (276) that is locally freed of the surface coating for the electrical contacting of the carrying structure.
With respect to claim 14, the combination teaches wherein the strut body is manufactured from sheet-metal material (CA ‘589), and the second support structure (44, Padiak) is formed by cutting or stamping of the sheet-metal material (as modified by CA ‘589).  
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0376213 A1 (Miedema) in further view of US Patent 5,082,388 (Lauterbach). 
With respect to claim 15, Miedema shows a shelf assembly for a domestic cooling device, comprising: a receiving plate (2, Fig.2/102, Fig.16c) having a front plate edge, a rear plate edge and two lateral plate edges; and a holding strut (4/104, Fig.2, Fig.3) on at least one of the lateral plate edges for supporting the receiving plate, wherein the holding strut has in the region of a rear strut end at least one hook structure (152, Fig.16b) for fitting the holding strut into a mounting opening of a carrying structure (150) and, at a distance beneath the hook structure, forms a first support structure (flat back surface that abuts front of 150, Fig.16b, Fig.16c) for support on a front side, facing the strut, of the carrying structure; wherein the holding strut (104) has a strut body that is formed of a surface-coated metal material (sections 0024, 0035) and forms at the hook structure (152) a contact point that is locally freed of the surface coating for the electrical contacting of the carrying structure (section 0035).  With respect to claim 15, Miedema doesn’t show a resiliently deflectable second support structure. Lauterbach shows wherein the holding strut (16), in the region of the rear strut end, at a distance above the first support structure (rear surface behind the hook 28 that abuts the front side of post 10 , Fig.2, Fig.5), provides a resiliently deflectable second support structure (34, Fig.2, Col.3 lines 27-28) for support on the front side, facing the strut, of the carrying structure (10).  It would have been obvious to one having ordinary skill in the art to include a resiliently deflectable second support structure above the first support structure of Miedema, such as shown by Lauterbach, in order to further lock the strut in place and prevent accidental separation.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
With respect claim 11, applicant’s arguments regarding the combination of Wantland and Padiak in that one of ordinary skill in the art would not be motivated to include resiliently deflectable support structure since Padiak shows a bracket for a sign on a post and Wantland is for a shelf thus serves different requirements from Wantland; the examiner takes the position that both Wantland and Padiak teach mounting brackets with hooks in slots of rails/posts to be supported in a cantilevered manner and thus one of ordinary skill in the art would be motivated to include the resiliently deflectable support structure of Padiak to the strut of Wantland for further securing the strut on the post/carrying structure. With respect to claim 11, applicant argued that Wantland doesn’t show the second support structure has a contact point that is freed of surface coating for the electrical contacting of the carrying structure. The examiner takes the position that Wantland shows the electrical contact point at 274, Fig.9 and providing another contact point at where the second support structure would be (in view of Padiak) is a mere duplication of essential working parts and further would provide multiple contact points for transferring electricity via wires 275 and 291. Applicant further argued that one of ordinary skill in the art would not have made the bracket of Wantland from surface-coated material since due to the first wire 275 there is no need to form the bracket from surface-coated metal material.  The examiner takes the position that Wantland does not teach away from using a surface-coated metal material, Wantland merely suggests that it is not needed to have an electrical conducting material/corrosion resistant material since there is a wire that decouples the load bearing and electrical functionality. This does not mean the reference is against using coating material, if the user prefers not have it then it’s not needed. However in the at areas of the strut outside of the contact point that are not needed for electrical conducting, having the surface-coated material such as taught by CA ‘589 would provide aesthetically pleasing appearance to the strut body and prevent corrosion of the strut material. Furthermore applicant argued that Wantland teaches that a first electrical connector at the hook structure forms electrical contact point not an electrical contact point at the hook structure. The examiner takes the position that the claim merely recites “the strut body forms at the hook structure a contact point…for electrically contacting of the carrying structure”, and thus the contact point is 274 “first electrical connector” located at the hook structure (276) is for electrically contacting of the carrying structure via the wire 275. 
With respect to claim 15, the examiner has provided a new rejection for claim 15 with reference US 2014/0376213 A1. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIWOT E TEFERA/Examiner, Art Unit 3637